of disposition, Family Court, Bronx County (Clark V Richardson, J.), entered on or about February 3, 2004, which, upon a finding of permanent neglect, terminated appellant’s parental rights to the subject child and committed her guardianship and custody to petitioner agency and the Commissioner of Social Services of the City of New York for the purpose of adoption, unanimously affirmed, without costs.
The preponderance of the evidence at the dispositional hearing established that the best interests of the child would be served by freeing her for adoption and terminating the mother’s parental rights (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). Accordingly, the court properly declined to enter a suspended judgment (see Matter of Terry P., 18 AD3d 348 [2005]; Matter of Pearl M.A., 13 AD3d 141 [2004]). Concur—Saxe, J.P., Nardelli, Williams, Catterson and Malone, JJ.